Name: 2013/180/EU: Council Decision of 22Ã April 2013 appointing the members of the committee provided for in Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice of the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service
 Date Published: 2013-04-23

 23.4.2013 EN Official Journal of the European Union L 111/48 COUNCIL DECISION of 22 April 2013 appointing the members of the committee provided for in Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice of the European Union (2013/180/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, in particular Article 106a(1) thereof, Having regard to the Protocol on the Statute of the Court of Justice of the European Union, and in particular Article 3(3) of Annex I thereto, Having regard to Council Decision 2005/49/EC, Euratom of 18 January 2005 concerning the operating rules of the committee provided for in Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice (1), and in particular point 3 of the Annex to that Decision, Having regard to the recommendation of the President of the Court of Justice of 13 December 2012, Whereas: (1) Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice of the European Union provides for the setting up of a committee comprising seven persons chosen from among former members of the Court of Justice and the General Court and lawyers of recognised competence. By virtue of Article 3(3), the committee's membership is determined by the Council, acting by a qualified majority on a recommendation by the President of the Court of Justice. (2) Point 3 of the Annex to Council Decision 2005/49/EC, Euratom provides that the Council is to nominate the president of that committee. (3) These provisions should be applied, HAS ADOPTED THIS DECISION: Article 1 For a period of four years from 10 November 2012, the following shall be appointed members of the committee provided for in Article 3(3) of Annex I to the Protocol on the Statute of the Court of Justice of the European Union: Ms Pernilla LINDH, President Mr Pranas KÃ ªRIS Mr JÃ ¡n MAZÃ K Mr JÃ ¶rg PIRRUNG Mr Mihalis VILARAS Mr Roel BEKKER Ms Elena Simina TÃ NÃ SESCU. Article 2 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 22 April 2013. For the Council The President E. GILMORE (1) OJ L 21, 25.1.2005, p. 13.